Breese, Ch. J: dissent on the first point made in this opinion. It is not the same case as that of Gove v. Cather. I think the statutory form of acknowledgment has been substantially complied with, as the magistrate certified the husband was personally known to him, and his wife appeared and acknowledged the deed. And it is impossible he could certify she was the wife if he did not personally know her. The former includes thp latter, and makes the acknowledgment a substantial compliance with the statute, which is all that is necessary. The objection is very technical, and defeats the right;